IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

PAMELA PETTIS COBB,                  NOT FINAL UNTIL TIME EXPIRES TO
PERSONAL                             FILE MOTION FOR REHEARING AND
REPRESENTATIVE OF THE                DISPOSITION THEREOF IF FILED
ESTATE OF MEGAN NICOLE
PETTIS,                              CASE NO. 1D14-3703

      Appellant,

v.

JOSEPH G. MOODY AND
EMERALD COAST
BEHAVIORAL HOSPITAL,
LLC,

      Appellees.

____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

David B. Pleat of Pleat, Perry & Ritchie, P.A., Destin; John Booth of Walborsky &
Bradley, Pensacola, for Appellant.

Jeffrey L. Blostein of The Law Office of Jay Cohen, P.A., Fort Lauderdale, for
Appellee Emerald Coast Behavioral Hospital, LLC.


PER CURIAM.

      AFFIRMED.

ROBERTS, CLARK, and ROWE, JJ., CONCUR.